Case 1:20-cv-00080-JMC Document 204 Filed 06/30/21 Page 1 of 11
                                                                  FILED




                                                             2:40 pm, 6/30/21
                                                         U.S. Magistrate Judge
Case 1:20-cv-00080-JMC Document 204 Filed 06/30/21 Page 2 of 11
Case 1:20-cv-00080-JMC Document 204 Filed 06/30/21 Page 3 of 11
Case 1:20-cv-00080-JMC Document 204 Filed 06/30/21 Page 4 of 11
Case 1:20-cv-00080-JMC Document 204 Filed 06/30/21 Page 5 of 11
Case 1:20-cv-00080-JMC Document 204 Filed 06/30/21 Page 6 of 11
Case 1:20-cv-00080-JMC Document 204 Filed 06/30/21 Page 7 of 11
Case 1:20-cv-00080-JMC Document 204 Filed 06/30/21 Page 8 of 11
Case 1:20-cv-00080-JMC Document 204 Filed 06/30/21 Page 9 of 11
Case 1:20-cv-00080-JMC Document 204 Filed 06/30/21 Page 10 of 11
Case 1:20-cv-00080-JMC Document 204 Filed 06/30/21 Page 11 of 11
